Citation Nr: 9934185	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  97-22 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.  
This appeal arises from a May 1994 rating decision of the 
Department of Veterans Affairs (VA), Columbia, South 
Carolina, Regional Office (RO).  

In May 1998, the Board of Veterans' Appeals (Board) remanded 
the case for additional development.  Subsequently, a July 
1999 rating action continued the prior denial.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran's hearing was noted as normal in service; the 
first objective indication of hearing loss was in 1983, 
approximately 15 years after his separation from service, and 
no medical evidence of record has linked his current 
bilateral hearing loss with any incident of service.


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 1991); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).  That is, he has presented a 
claim which is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a) (West 
1991).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1110 (West 1991).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1999).  Sensorineural hearing loss may be 
presumed to have been incurred during service if it is 
manifest to a degree of 10 percent or more within the first 
year following service.  38 U.S.C.A. § 1101, 1112 (West 
1991).  

The service medical records show that the veteran's hearing 
was within normal limits in both ears at the entrance 
examination in May 1966.  There were no complaints or 
treatments with respect to the ears or hearing during 
service.  The separation examination in March 1968 noted 
auditory thresholds between 5 and 15 decibels at all 
frequencies in both ears.

The record contains no objective evidence of any treatment 
for or complaints of hearing loss in the years following 
service.  A VA hospitalization report dated in May 1983 
indicated that the veteran had reported deafness for an 
indeterminate period of time with unknown etiology.  The 
diagnosis was perforated right tympanic membrane with 
impaired hearing.  A June 1983 outpatient record showed a 
diagnosis of severe sensorineural hearing loss.  On a June 
1986 ear, nose and throat consultation, the veteran reported 
a history of perforated tympanic membrane approximately two 
years earlier, and decreased hearing over the past five 
years.  On VA general medical examination in July 1994, the 
examiner stated that the veteran had a hearing aid and 
obvious decreased hearing.  A VA audiology examination was 
conducted in June 1999.  The veteran reported that he was 
exposed to aircraft and weapons noise in Vietnam, and that he 
had no history of noise exposure after his discharge from 
service.  The examination found a severe to profound 
sensorineural hearing loss in the right ear, and a profound 
sensorineural hearing loss in the left ear.  The examiner 
stated that it was unlikely that the veteran's severe hearing 
loss could have been caused or aggravated by his time on 
active duty, especially considering that his hearing was 
within normal limits when he was discharged in 1968.

The current VA audiological findings show that the veteran 
has a current bilateral hearing loss by VA standards.  
38 C.F.R. § 3.385 (1999).  However, there is no objective 
evidence which would connect the current hearing loss to the 
veteran's period of service nearly three decades earlier.  
Importantly, the service separation examination indicated no 
hearing loss.  

The veteran has contended in written statements, hearing 
testimony, and in histories reported to medical care 
providers that his hearing loss was attributable to noise 
exposure during service.  The issue is whether the veteran 
developed a chronic hearing disorder during service to which 
the current complaints are causally related.  The veteran 
believes that there is a causal relationship.  However, his 
lay statements are contradicted by the medical evidence 
showing a normal separation examination and no hearing loss 
diagnosis until many years after service, and, by themselves, 
the lay statements are not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The objective evidence does not indicate the presence of 
hearing loss until 1983, approximately 15 years after 
separation from service, and there is no competent evidence 
showing a causal link between the current hearing problems 
and military service.  Accordingly, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for service connection for hearing loss.  38 U.S.C.A. 
§ 1101, 1112 (West 1991); 38 C.F.R. § 3.303 (1999).  Since 
the weight of the evidence for and against the claim is not 
in relative equipoise, the reasonable doubt rule does not 
apply.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.102 
(1999).




ORDER

The appeal is denied.


		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

